                          Case 1:18-cv-10141-OTW Document 113
                                                          112 Filed 11/04/20
                                                                    11/02/20 Page 1 of 1
                                                                                                                      OGLETREE, DEAKINS, NASH,

                                                       MEMO ENDORSED
                                                                                                                      SMOAK & STEWART, P.C.
                                                                                                                      Attorneys at Law
                                                                                                                      599 Lexington Avenue, Fl 17
                                                                                                                      New York, New York 10022
                                                                                                                      Telephone: 212.492.2500
                                                                                                                      Facsimile: 212.492.2501
                                                                                                                      www.ogletree.com

             Jamie Haar
             212.492.2070
             jamie.haar@ogletree.com
                                                                                November 2, 2020
             VIA ECF
             The Honorable Ona T. Wang
             United States Magistrate Judge
             United States District Court
             Southern District of New York
             500 Pearl Street
             New York, New York 10007
               RE:       Maung v. Paradigm DKD Group, LLC
                         Case No.: 18-cv-10141 (CM)(OTW)

             Dear Magistrate Judge Wang:

                     We represent defendant Paradigm DKD Group, LLC (“Defendant”) in the above-
             referenced matter. We write, together with counsel for Plaintiff, to advise the Court that the parties
             have reached a settlement in principle and are in the process of finalizing the settlement agreement.
             The parties expect to file a stipulation of dismissal with the Court in short order. In light of this
             development, the parties respectfully request that Your Honor stay all deadlines and conferences
             in this action and hold in abeyance decisions on the parties’ pending motions (See Dkt. Nos. 95,
             99, 100-103, 106-111).

                        We thank the Court for its consideration of this request.

                                                                                Respectfully submitted,

                                                                                OGLETREE, DEAKINS, NASH,
                                                                                 SMOAK & STEWART, P.C.

                                                                                By: /s Jamie Haar
                                                                                       Jamie Haar

             cc:        All counsel of record SO ORDERED:
                                              Application GRANTED. Parties to file a joint status
                                              letter in 30 days if no stipulation of dismissal filed by then.44819406.1


                                                         _____________________________
                                                         Ona T. Wang              11/4/20
                                                         United States Magistrate Judge

Atlanta ▪ Austin ▪ Berlin (Germany) ▪ Birmingham ▪ Boston ▪ Charleston ▪ Charlotte ▪ Chicago ▪ Cleveland ▪ Columbia ▪ Dallas ▪ Denver ▪ Detroit Metro ▪ Greenville
Houston ▪ Indianapolis ▪ Jackson ▪ Kansas City ▪ Las Vegas ▪ London (England) ▪ Los Angeles ▪ Memphis ▪ Mexico City (Mexico) ▪ Miami ▪ Milwaukee ▪ Minneapolis
Morristown ▪ Nashville ▪ New Orleans ▪ New York City ▪ Oklahoma City ▪ Orange County ▪ Paris (France) ▪ Philadelphia ▪ Phoenix ▪ Pittsburgh ▪ Portland ▪ Raleigh ▪ Richmond
St. Louis ▪ St. Thomas ▪ Sacramento ▪ San Antonio ▪ San Diego ▪ San Francisco ▪ Seattle ▪ Stamford ▪ Tampa ▪ Toronto (Canada) ▪ Torrance ▪ Tucson ▪ Washington
